United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit               February 15, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-10461




               In the Matter of : ALTMAN NURSING, INC.,

                                                                Debtor,
                      ---------------------------

                      CLAY CAPITAL CORP; AVI DAN,
                                                           Appellants,


                                VERSUS


               GERRIT M. PRONSKE; GERRIT M. PRONSKE PC.,


                                                            Appellees.



           Appeal from the United States District Court
            For the Northern District of Texas, Dallas
                          3:03-CV-2707-P



Before JOLLY, DAVIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      In this bankruptcy appeal, the contest is between Clay Capital

Corp. (Clay), a claimant in the Altman Nursing, Inc. bankruptcy

proceeding, and Clay’s lawyer in that proceeding, Gerrit M. Pronske


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
(Pronske).    Clay contends in this appeal that Pronske violated

professional and fiduciary obligations Pronske owed to it in

handling the funds Pronske was hired to collect for Clay.          Although

Clay    asserted   some   of   the   facts   underlying   its    claims   of

ethical/professional breaches in the bankruptcy court, it did not

articulate the legal basis for these claims as clearly as it could

have and the bankruptcy court did not consider them.            The district

court refused to consider these arguments because they were not

adequately raised in the bankruptcy court. Because these arguments

involve the alleged misconduct of a member of the bar of this

court, we conclude that they deserve a hearing so that a fact

finder can determine whether Pronske violated his professional

duties to his client and if so, whether and in what amount Clay is

entitled to recover from the sums Pronske collected.

       Accordingly, we vacate the district court’s judgment and

REMAND this case to the district court with instructions to REMAND

it to the bankruptcy court for further proceedings consistent with

this opinion.

       REMANDED.




                                      2